Citation Nr: 0020963	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) pursuant to Chapter 35, Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1946 to October 1952 and 
from November 1952 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
the cause of the veteran's death and denied entitlement to 
DEA.  The appellant, the veteran's surviving spouse, 
perfected an appeal of that decision.  She contends that the 
veteran's death from adenocarcinoma of the stomach was caused 
by his exposure to radiation or Agent Orange while in 
service.

The Board notes that in the November 1998 rating decision the 
RO found that the claims of entitlement to service connection 
for the cause of the veteran's death and DEA entitlement were 
not well grounded.  In the February 1999 statement of the 
case the RO provided the appellant the law and regulations 
pertaining to a well-grounded claim and establishing service 
connection for the cause of death.  The RO did not provide 
the appellant with the laws and regulations relevant to 
direct service connection, or the presumption of service 
connection for certain diseases resulting from exposure to 
Agent Orange or radiation.  The appellant has, however, in 
her notice of disagreement and substantive appeal made 
specific reference to the pertinent laws and regulations, and 
in support of her contentions she has provided evidence and 
argument based on those laws and regulations.  The Board 
finds, therefore, that the appellant has been adequately 
informed of the controlling law, and that it may proceed to a 
determination on the substantive merits of the appellant's 
claim without prejudice to the appellant.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996) (the Board cannot apply a 
higher standard of proof without a finding that such 
application is not prejudicial to the appellant).


FINDINGS OF FACT

1.  There is no competent evidence that the veteran was 
exposed to Agent Orange, or any other carcinogenic herbicide, 
while in service.

3.  There is no competent evidence that the veteran was 
exposed to radiation while in service.

4.  There is no competent evidence that the cause of the 
veteran's death, metastatic adenocarcinoma of the stomach, is 
related to service or a service-connected disorder.

5.  There is no competent evidence that bilateral hearing 
loss, for which service connection had been established, 
caused or materially contributed to cause the veteran's 
death.

6.  A question of such medical complexity or controversy is 
not presented to warrant obtaining the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death, adenocarcinoma of the stomach, is not well 
grounded.  38 U.S.C.A. § 1110, 1112, 1116, 1131, 1137, 1310, 
5107 (West 1991 and Supp. 2000); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.311, 3.312 (1999).

2.  The criteria for entitlement to Survivors' and 
Dependents' Educational Assistance are not met.  38 U.S.C.A. 
§ 3500 (West 1991); 38 C.F.R. § 21.3021 (1999).

3.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are silent for any 
relevant complaints or clinical findings, including any 
reference to herbicide or radiation exposure.

The medical evidence shows that in July 1994 the veteran's 
gastrointestinal complaints were diagnosed as adenocarcinoma 
of the stomach.  He continued to receive treatment for the 
disorder, including a partial gastrectomy, colectomy, 
chemotherapy, and radiation therapy.  The disease 
metastasized to other parts of the body, resulting in his 
death in July 1998.  The death certificate shows that the 
immediate cause of death was metastatic adenocarcinoma of the 
stomach.  Other significant conditions contributing to cause 
death included carcinoma of the cecum.  At the time of his 
death service connection had been granted for bilateral 
hearing loss, rated as 20 percent disabling since April 1973.

In a September 1994 medical report the veteran's physician 
stated that he had a history of stomach problems dating back 
to the early 1980s, which were treated with Tagamet.  He also 
developed gallstones and underwent a cholecystectomy in 1989.  
He had a recurrence of symptoms in 1994, which were diagnosed 
as adenocarcinoma of the stomach following diagnostic 
testing.  In his social history the physician noted that he 
was in service until 1968, during which time he had extensive 
exposure to weapons.  She also stated that he was assigned to 
the South Pacific where nuclear testing was performed.

In December 1994 the veteran claimed entitlement to service 
connection for stomach cancer.  He stated that he had 
participated in Operation Greenhouse during the spring and 
summer of 1951, and asserted that the cancer had been caused 
by radiation exposure that he experienced at that time.  He 
made no reference to having served in Vietnam, or having been 
exposed to Agent Orange.

In March 1995 the RO asked the veteran to provide detailed 
information regarding his claimed radiation exposure during 
service.  In response to that request he stated that he was 
at Eniwetok in 1950-1951 during Operation Greenhouse.  He 
stated that he might have been assigned to Fort Shafter in 
Hawaii at the time, and detailed to the site.  He was unable 
to remember any of the details pertaining to the nuclear 
testing, but reported having been issued a film badge.  He 
denied having received any treatment during or following 
service for radiation exposure.  He stated that some of the 
men in his unit developed spots on their bodies, and that one 
man lost his hair.  He also described an incident in which a 
Japanese fishing boat came into the dock and all of the fish 
and the men on the boat were found to be highly radioactive.

In development of the veteran's claim, the RO requested a 
dose estimate from the Defense Nuclear Agency (DNA).  In a 
February 1995 report the DNA stated that the veteran's 
service records showed that he served in the United States 
Army from May 1946 through October 1952 and in the United 
States Air Force from November 1952 through July 1968.  
Operation Greenhouse was an atmospheric nuclear test series 
conducted at Eniwetok Atoll from April 8 through June 20, 
1951.  Army morning reports document that the veteran served 
with the 8287th Army Unit Station Complement at Eniwetok 
Atoll from October 6, 1950, through April 5, 1951, when he 
was reassigned to the 8285th Army Unit, Headquarters and 
Headquarters Company, at Fort Shafter, Hawaii, which he 
joined on April 7, 1951.  There was no evidence in his 
service records or the morning reports indicating that he 
returned to Eniwetok during the Greenhouse operational 
period.  The DNA stated that his departure from Eniwetok on 
April 5, prior to the first Greenhouse detonation on April 8, 
precluded him from consideration as a Greenhouse participant.

The DNA also stated that the incident that the veteran 
described involving the Japanese fishing boat was very 
similar to a documented event that occurred during Operation 
Castle, an atmospheric test series conducted at Bikini and 
Eniwetok Atoll from March 1 through May 31, 1954.  The DNA 
found that the veteran was assigned to the 1509th Air Base 
Squadron at Johnston Island from August 7, 1953, through 
August 17, 1954, during which time the United States 
conducted Operation Castle at Eniwetok and Bikini Atolls.  
Neither his service records nor the morning reports indicated 
that he traveled to Eniwetok or Bikini during the Castle 
operational period.  His only temporary duty assignments 
during that time were to Hickam Air Force Base in Hawaii.  
The DNA conducted a research of dosimetry data and found no 
evidence of the veteran having been exposed to radiation 
while in service.

In a July 1998 medical report the veteran's physician stated 
that the medical course of his cancer had exhibited such an 
unusual pattern that his case should be considered in the 
context of herbicide-related cancers and diseases.  She 
stated that the veteran had been exposed to nuclear fallout 
in the South Pacific 50 years previously, and that he was 
exposed to dioxin during two tours of duty in Vietnam.

The veteran's service personnel records show that he was 
assigned to the 8287th Army Unit Station from October 1950 to 
April 7, 1951, at which time he was assigned to the 8285th 
Army Unit Station.  He was not assigned to any organization 
or station in Vietnam, he received no medals indicative of 
Vietnam service, and his only foreign service was in Italy in 
1946, the Marshall Islands in 1949, Johnston Island in 1953, 
Germany in 1956, and Japan in 1965.  The National Personnel 
Records Center (NPRC) certified that no Vietnam service was 
shown.

In a March 1999 medical report the veteran's physician again 
stated that his clinical course was very unusual, with the 
development of multiple gastrointestinal tumors and atypical 
metastases with axillary lymph node and skin involvement.  
She stated that the clinical course was consistent with heavy 
exposure to carcinogens.  She indicated that he had been 
exposed to nuclear fallout during nuclear testing in the 
South Pacific, and to dioxin during two tours in Vietnam.  
She stated that although his cancer was not specifically 
listed as a pesticide-related cancer, in her opinion the 
aggressive carcinoma was related to carcinogen exposure.  She 
asked that his case be reconsidered.

In her December 1998 notice of disagreement and April 1999 
substantive appeal the appellant asserted that the cancer 
that caused the veteran's death was incurred in service, in 
that he had been exposed to radiation and Agent Orange while 
serving in Vietnam.

II.  Laws and Regulations

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997).  The veteran presented lay evidence during his 
lifetime of having been exposed to radiation while in 
service.  The appellant has provided medical evidence of a 
nexus between that exposure and the cause of death.  For the 
purpose of determining whether the claim is well grounded, 
that evidence is presumed to be credible.  Hickson v. West, 
11 Vet. App. 374 (1999).  That presumption is not unlimited, 
however.  When service department records are absolutely 
clear that the claimed inservice exposure did not occur, lay 
statements to the contrary are inherently incredible and the 
Board is not required to accept the assertions as true.  
Samuels v. West, 11 Vet. App. 433, 436 (1998).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in accordance with 
38 U.S.C.A. § 1112(c); second, by submitting evidence that 
the disease is one of the radiogenic diseases listed in 
38 C.F.R. § 3.311(b) that are service connected if sufficient 
radiation exposure is shown; and third, by direct service 
connection.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).  

Certain diseases, including cancer of the stomach, shall be 
service-connected if they become manifest in a radiation-
exposed veteran, unless the evidence indicates that the 
disease is due to an intercurrent injury or disease.  The 
term radiation-exposed veteran is defined as a veteran who 
while on active duty participated in a radiation-risk 
activity.  Radiation risk activity means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Nagasaki or Hiroshima, Japan, by 
U.S. forces from August 1945 to July 1946; and internment as 
a prisoner of war in Japan during World War II which resulted 
in the opportunity for exposure comparable to that of U.S. 
forces at Nagasaki or Hiroshima.  38 U.S.C.A. § 1112(c); 
38 C.F.R. §§ 3.307, 3.309(d).

Onsite participation is defined as presence at the test site 
or the performance of official military duties in connection 
with the ships, aircraft, or equipment used in direct support 
of the nuclear test during the official operational period of 
an atmospheric nuclear test; presence at the official test 
site to perform official military duties during the six 
months following the official operational period; service as 
a member of the garrison or maintenance forces on Eniwetok 
from June 1951 to July 1952, August 1956 through August 1957, 
or November 1958 through April 1959; or assignment to 
official military duties at Naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  The operational period for Operation Greenhouse 
extended from April 8, 1951, through June 20, 1951.  
38 C.F.R. § 3.309(d).

As an alternative, if a veteran develops a radiogenic 
disease, including stomach cancer, following his separation 
from service, and the appellant contends that the disease 
resulted from exposure to ionizing radiation during service, 
an assessment will be made as to the size and nature of the 
radiation dose.  If military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  If it is determined that the 
veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
and he subsequently develops a radiogenic disease within the 
applicable presumptive period, the case will be submitted to 
the Undersecretary for Benefits for a determination on 
whether the radiogenic disease resulted from exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period and who develops one of the 
diseases listed in 38 C.F.R. § 3.309(e) will be presumed to 
have been exposed to an herbicide agent during that service.  
Chase v. West, 13 Vet. App. 413 (2000) (per curiam).  When 
such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within 30 years following his last day of service in Vietnam, 
the disorder shall be presumed to have been incurred during 
service.  38 C.F.R. §§ 3.307, 3.309(e).  In addition, the 
United States Court of Appeals for the Federal Circuit has 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155, 160 (1997).  

Educational assistance is payable to the surviving children 
or spouses of veterans who die as the result of a service-
connected disability, or who have a permanent and total 
disability rating.  38 U.S.C.A. § 3500; 38 C.F.R. § 20.3021.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

III.  Analysis

There is no evidence that adenocarcinoma of the stomach 
became manifest during service, or that bilateral hearing 
loss contributed to cause the veteran's death; nor does the 
appellant so claim.  She contends that the adenocarcinoma of 
the stomach, which became manifest in 1994, was caused by his 
exposure to radiation or Agent Orange while in service.

Cancer of the stomach is listed as a disease to which the 
presumption of service connection applies if the disease 
becomes manifest in a radiation-exposed veteran.  38 C.F.R. 
§ 3.309(d) (emphasis added).  Stomach cancer is also shown as 
a radiogenic disease in 38 C.F.R. § 3.311(b), which requires 
assessment of the radiation dose.

Based on official documents and the veteran's service 
records, the DNA determined that the veteran was not exposed 
to ionizing radiation during service.  Although he was 
present at Eniwetok until three days prior to the initial 
detonation for Operation Greenhouse in March 1951, he was not 
present when the detonation occurred or within the six-month 
period following the operational period from March to June 
1951.  Because the service records document his presence at 
Fort Shafter in Hawaii on April 7, 1951, his presence at the 
operational site is not conceded.  In addition, he was 
assigned to another location during Operation Castle from 
March to May 1954, at which time the incident with the 
Japanese fishing boat occurred.  The appellant has not 
provided any other probative evidence indicating that the 
veteran was exposed to ionizing radiation during service.  
See Hardin v. West, 11 Vet. App. 74 (1998) (VA cannot rely 
solely on the dose estimates provided by the DNA).  The Board 
finds, therefore, that the veteran was not a radiation-
exposed veteran, and that the presumption of service 
connection for cancer of the stomach pursuant to 38 C.F.R. 
§ 3.309(d) is not applicable.  Due to the dose estimate of no 
radiation exposure, the Board further finds that referral of 
the case to the Undersecretary for Benefits for evaluation of 
a nexus to service is not warranted.  38 C.F.R. § 3.311(c).  
Wandel v. West, 11 Vet. App. 200 (1998) (in the absence of 
competent evidence that the veteran was exposed to radiation, 
VA is not required to forward the claim to the 
Undersecretary).

The veteran's physician based her opinion that the 
adenocarcinoma of the stomach was related to service on the 
faulty premises that the veteran had been exposed to 
herbicides during two tours of duty in Vietnam and to 
radiation while serving in the South Pacific.  The service 
records clearly show that the veteran did not serve in 
Vietnam, and that he was not exposed to radiation while in 
service.  The physician is not competent to provide evidence 
of the veteran having been exposed to carcinogenic herbicides 
or radiation because she has no direct knowledge of what 
occurred during the veteran's service.  See Jones v. West, 12 
Vet. App. 383 (1999) (the presumption of credibility does not 
apply where a fact asserted is beyond a person's competency).  
Because the medical opinion was based on inaccurate factual 
premises, the Board finds that the medical opinion is not 
competent evidence of the cause of the veteran's death, 
adenocarcinoma of the stomach, having been incurred in 
service.  See Grover v. West, 12 Vet. App. 109 (1999); 
38 C.F.R. § 3.303(e).  

The Board notes that adenocarcinoma of the stomach is not one 
of the diseases to which the presumption of service 
connection applies for veteran's with Vietnam service in 
accordance with 38 C.F.R. § 3.309(e).  Although the 
requirements for presumptive service connection are not met, 
the appellant may establish entitlement to service connection 
for the disorder based on evidence of direct service 
incurrence in accordance with 38 C.F.R. § 3.303.  Brock, 10 
Vet. App. at 160.

The veteran's treating physician has provided a medical 
opinion that the adenocarcinoma was caused by exposure to 
carcinogenic herbicides during the veteran's Vietnam service.

His service personnel records, however, do not show that he 
served in Vietnam at any time during service.  Because the 
veteran did not have active service in the Republic of 
Vietnam during the Vietnam War period, and the cancer that 
caused his death is not listed in 38 C.F.R. § 3.309(e), his 
exposure to Agent Orange during service cannot be presumed.  
His service records, including the medical records, do not 
indicate that he was exposed to any carcinogenic herbicides 
during service.  Although the veteran during his lifetime 
claimed to have been exposed to radiation while in service, 
he made no such assertion pertaining to herbicide exposure.  
The Board finds, therefore, that the evidence does not show 
that the veteran was exposed to Agent Orange or any other 
carcinogenic herbicide during service.

There is no competent evidence that the veteran's death was 
in any other way related to service.

Additionally, a medical opinion that is based on a claimed 
inservice injury that is shown to not actually have occurred, 
cannot constitute competent medical evidence of residuals 
from the claimed injury.  Grover v. West, 12 Vet. App. 109 
(1999).  In this case, the veteran's claim of inservice 
exposure to radiation, is inherently incredible, since the 
service records clearly show that he could not have 
experienced such exposure.  Similarly, the medical opinions 
that the fatal adenocarcinoma of the stomach was caused by 
inservice radiation exposure are not competent because they 
are based on an inaccurate and incredible factual premise.  
The claim based on radiation exposure lacks competent 
evidence of inservice exposure or of a nexus.

For the same reasons, the claim for service connection for 
the cause of death on the basis of inservice exposure to 
herbicides is not well grounded.  There is no evidence that 
the veteran ever reported inservice exposure to such 
herbicides, there is no other evidence of such exposure, and 
the record is clear that the veteran never served in Vietnam.  
The medical opinion linking inservice herbicide exposure to 
the fatal adenocarcinoma of the stomach, was based on the 
faulty premise that the veteran had served in Vietnam.

The Board finds, therefore, that the claim of entitlement to 
service connection for the cause of the veteran's death is 
not well grounded.

If a claim for service connection is well grounded based on 
any theory of etiology, VA has a duty to assist the appellant 
in developing all of the evidence and to consider the 
substantive merits of all theories pertaining to the claim.  
See Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000).

Because the appellant has not submitted a well-grounded claim 
for service connection based on radiation exposure, or any 
other theory, VA has no duty to assist her in the development 
of her claim.  38 U.S.C.A. § 5107(a); see also Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  

The appellant's representative has requested that the Board 
obtain an independent medical opinion on the relationship, if 
any, between the cause of the veteran's death and in-service 
herbicide or radiation exposure.  Because the claim is not 
well grounded the Board has no duty to assist the appellant 
by obtaining such an opinion.  In any event, the issue of 
service connection hinges on whether the veteran was exposed 
to herbicides or radiation during service, and not the 
etiology of the cause of his death, the Board finds that a 
medical opinion would not resolve the underlying issue of 
entitlement.  38 U.S.C.A. § 7109; 38 C.F.R. § 3.328.  

There is also no indication in the case file of any 
outstanding evidence that is relevant to the issue on appeal.  
The Board finds that VA has fulfilled its obligation to 
assist the appellant in the development of the facts of her 
case.

The Board further finds that entitlement to DEA assistance is 
not shown.  That determination is based on consideration of 
the provisions pertaining to the presumption of service 
connection based on exposure to Agent Orange or radiation, as 
well as service connection based on direct incurrence.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to Survivors' and Dependents' 
Educational Assistance pursuant to Chapter 35, Title 38 of 
the United States Code is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

